Case 4:19-mj-01017 Document 2 Filed on 06/12/19 in TXSD Page 1 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

 

“AY 9 | Pe and time warrant executed: Copy of warrant and inventory left with:
a 1 0 96/04 /agi9 13:95 Mn

 

 

Inventory made in the presence of : wale

 

Inventory of the property taken and name of any person(s) seized:

Data egtrachan from Device.

   

sao pyaar oem
JUN 12 2019

David J. Bradley, Clerk of Court

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer's signature

C4 ristagher final Spec wel Aires t FR l

Printed name and title

 

 

 
Case 4:19-mj-01017 Document 2 Filed on 06/12/19 in TXSD Page 2 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

In the Matter of the Search of
(Briefly describe the property to be searched

)

) |

or identify the person by name and address) ) Case No. /

Broken Gold Samsung SM-J327P Cell Phone (inthe 4 1 9 = | 0 |
possession of Houston Police Department) recovered )

from 7207 Santiago, Houston, Texas on August 30, 2018

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of Texas
(identify the person or describe the property to be searched and give its location):

See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B

aw | q (not to exceed 14 days)

ht because good cause has been established.

  
  

YOU ARE COMMANDED to execute this warrant on or before
@ in the daytime 6:00 a.m. to 10:00 p.m. Oat any time in the day or

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Hon. Frances H. Stacy, U.S. Magistrate Judge
(United States Magistrate Judge)

O Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

Date and time issued: Span 3 oF Sauce / / Stee

Judge's signature
FiO
City and state: Houston, Texas Honorable Frances H. Stacy, U.S. Magistrate see!

Printed name and title

 
Case 4:19-mj-01017 Document 2 Filed on 06/12/19 in TXSD Page 3 of 4

ATTACHMENT A

The property to be searched consists of five cell phones (Hereafter Tearget Devices) seized by
Houston Police Department in the course of a narcotics investigation om August 30, 2018 which
resulted in the arrest of five subjects. Four of the devices are currently in the possession of the
Houston Police Department the remaining device was transferred into custody of the Federal
Bureau of Investigation. This warrant authorizes the forensic examination of the Device for the

purpose of identifying the electronically stored information described in_Attachment B.
Case 4:19-mj-01017 Document 2 Filed on 06/12/19 in TXSD Page 4 of 4

ATTACHMENT B

1. All records on the Device described in Attachment A that relate to violations of
U.S.C. Title 21 §§841(a)(1) and 846 and involving FERNANDO MELE-NDEZ, JOSE GARZA,

JASON SIMPSON, MICHAEL MANNING, GREGORY HENRY or others yet unknown,
including:

lists of customers and related identifying information;

Pp

b. types, amounts, and prices of drugs trafficked as well as dates, places, and

amounts of specific transactions, or any communications regarding same;

c. any information related to sources of drugs (including names, addresses, phone

numbers, or any other identifying information);

d. all bank records, checks, credit card bills, account information, and other financial

records.

2. Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usernames and passwords, documents, and browsing history;

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.
